 1 MARK D. LONERGAN (State Bar No. 143622)
   MARY KATE SULLIVAN (State Bar No. 180203)
 2 LASZLO LADI (State Bar No. 265564)
   SEVERSON & WERSON
 3 A Professional Corporation
   One Embarcadero Center, Suite 2600
 4 San Francisco, California 94111
   Telephone: (415) 398-3344
 5 Facsimile: (415) 956-0439

 6 Attorneys for Defendant
   WELLS FARGO BANK, N.A.
 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

11 KATHERINE KING,                                          Case No. 2:19-cv-01983-WBS-AC
                                                            [Assigned to Judge William B. Shubb]
12                      Plaintiff,
                                                            JOINT STIPULATION TO EXTEND
13             vs.                                          DEADLINE TO RESPOND TO
                                                            COMPLAINT; ORDER
14 EXPERIAN INFORMATION SOLUTIONS,
   INC.; EQUIFAX INFORMATION
15 SERVICES, LLC; TRANS UNION, LLC.;
   WELLS FARGO BANK, N.A.
16
               Defendants.
17                                                          Complaint Filed:    October 1, 2019

18

19            Pursuant to United States District Court, Eastern District of California, Civil Local Rule
20 144(a), which requires Court approval for any extension to respond to the initial complaint beyond

21 28 days, plaintiff Katherine King (“Plaintiff”), through her undersigned counsel, and Wells Fargo

22 Bank, N.A. (“Defendant”), by and through its undersigned counsel, hereby jointly move for an

23 extension for Defendant to file its responsive pleading based on the following facts:

24            1.        Defendant’s deadline to respond to the initial complaint was October 22, 2019;
25            2.        Plaintiff and Defendant entered into a stipulation to postpone the response deadline
26 to November 19, 2019;

27            3.        Plaintiff and Defendant are engaged in settlement discussions and informal fact
28 finding and jointly move to extend the response deadline to December 17, 2019.

     07685.2339/15123269.1                                1
              JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT; [PROPOSED] ORDER
 1            IT IS SO STIPULATED.

 2 DATED: November 15, 2019                     GALE, ANGELO, JOHNSON, & PRUETT, P.C.

 3
                                                By:                 /s Joe Angelo
 4
                                                                        Joe Angelo
 5
                                                Attorneys for Plaintiff KATHERINE KING
 6

 7 DATED: November 15, 2019                     Respectfully submitted,
 8                                              SEVERSON & WERSON
 9                                              A Professional Corporation

10
                                                By:                 /s/ Laszlo Ladi
11                                                                      Laszlo Ladi
12
                                                Attorneys for Defendant
13                                              WELLS FARGO BANK, N.A.

14

15            I, Laszlo Ladi, am the ECF user whose identification and password are being used to file
16 this Stipulation. I hereby attest that Joe Angelo has concurred in this filing.

17                                                                                    By: /s/ Laszlo Ladi
18

19                                                     ORDER
20            Pursuant to the joint stipulation of plaintiff Katherine King and defendant Wells Fargo
21 Bank, N.A., and good cause appearing, the deadline for Defendant to respond to Plaintiffs’

22 complaint is hereby extended to December 17, 2019. No other deadlines shall be affected by this

23 Order.

24            IT IS SO ORDERED.
25 DATED: November 19, 2019

26                                                _______________________________________
                                                  MORRISON C. ENGLAND, JR.
27                                                UNITED STATES DISTRICT JUDGE
28

     07685.2339/15123269.1                              2
              JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO COMPLAINT; ORDER
